Citation Nr: 0310754	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a dental condition 
claimed to be due to dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2000 rating decision rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
dental injury.

During the course of this appeal, the veteran and his wife 
testified at hearings before a RO Decision Review Officer in 
September 2000 and the undersigned Member of the Board 
sitting at the RO in December 2002.  Transcripts of these 
hearings have been prepared and are associated with the 
claims folder.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The service dental records do not indicate that any teeth 
were lost or damaged due to in-service dental trauma and no 
other evidence has been received to corroborate the veteran's 
account of dental trauma in service.

3.  The veteran was not a prisoner of war (POW) during 
service and there is no evidence that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, nor is he a Chapter 
31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The veteran does not have a dental condition due to in-
service dental trauma.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran's service dental records 
are presently associated with the claims folder.   The 
veteran has asserted that he received in-service treatment 
for a dental trauma.  As the service medical records 
associated with the claims folder do not contain records of 
this alleged dental trauma, the RO attempted to obtain any 
additional records from the National Personnel Records Center 
(NPRC).  In a September 2000 response, NPRC noted that the 
veteran's records were not on file at that facility and that 
if the records had been there on July 12, 1973, they would 
have been in the area that suffered the most damage in a fire 
on that date and may have been destroyed.  A subsequent 
request for information was made by the RO that contained 
more specific information regarding the claimed in-service 
trauma.  The NPRC responded in December 2001, by again 
stating that the requested information was not on file and if 
the information had been located at that facility in July 
1973, it would have been in the area that suffered the most 
damage in the fire and may have been destroyed.  In a 
February 2002 response to a RO request to search for clinical 
dental records at the Camp Stewart, Georgia, base hospital, 
the NPRC reported that no records were available and that the 
requested clinical records would have been filed with the 
veteran's service records.  While the NPRC indicates that the 
veteran's service records would have been in the area 
affected by a fire in July 1973, service dental records were 
associated with the claims folder at the time that the 
veteran filed his claim for dental treatment in 1951.  These 
treatment records appear to be complete as they include the 
report of examination upon entry and separation from active 
duty as well as document in-service dental treatment.  As the 
claims folder presently contains in-service treatment records 
and the NPRC has reported that no further records are 
available, further efforts to obtain these records would be 
futile.  

With respect to private treatment records, the evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in June 2001 as well as by a 
Statement of the Case issued in February 2002, the veteran 
was informed of the provisions of the VCAA including VA's 
duty to notify him about his claim and its duty to assist him 
in obtaining evidence for his claim.  He was also informed of 
the evidence necessary to establish entitlement to benefits 
sought, what VA had done to help him with his claim, what 
evidence was still needed from the veteran, and what the 
veteran could do to help with his claim.    Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  While the RO 
has not obtained a VA examination or medical opinion, the 
Board is of the opinion that such examination or opinion is 
not necessary to make a decision in this appeal.  The 
evidence presently associated with the claims folder is 
sufficient to make a decision on this case.  The veteran's 
service dental records document his dental condition during 
active duty and indicate the reasons for dental treatment 
provided.  There is no competent medical evidence of record 
raising any question as to whether the veteran has a service-
connected compensable dental condition or that he has any 
dental condition due to a combat wound or other "service 
trauma," as defined by VA.  See VAOGCPRECOP No. 5-97, 62 
Fed. Reg. 15,566 (1997).  Accordingly, the Board finds that 
there is no need for a medical examination or opinion in 
order to decide the claim.  The Board finds there is no 
reasonable possibility that further assistance to the 
claimant could substantiate the claim.  There is no 
reasonable possibility that a current VA examination would be 
able to provide information or evidence that would 
substantiate the veteran's account of dental trauma during 
the 1940's or the reasons for dental treatment at that time.  
Any current opinion as to these matters would require resort 
to pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  Consequently, the Board finds that further remand 
of this matter for a medical opinion is not warranted.  38 
U.S.C.A. § 5103A(d)(1).

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Service medical records show that, 
at the time of his enlistment in 1943, the veteran was 
missing all 4 third molars (R8, R16, L8 and L16).  He was 
also missing tooth number 1 on the left (L-1).  This tooth is 
located on the front upper left portion of the veteran's 
mouth.  Tooth number 3 on the right (R-3) was identified at 
that time as a restorable carious tooth.  

Approximately one and a half months after his entry into 
active duty, the veteran was afforded a dental examination.  
The report of this May 1943 examination notes that the 
veteran was missing his third molars and tooth number one on 
the left.  Teeth numbers 2 and 3 on the right side (R-2 and 
R-3) were noted to be nonrestorable carious teeth.  
Furthermore, the R-3 tooth was noted to be deciduous (a baby 
or nonpermanent tooth) with x-ray evidence of an impacted 
permanent R-3.  It was noted that this condition existed 
prior to the veteran's entry into active duty.  Subsequent 
dental records show that he received treatment for gingival 
condition between June 1943 and July 1943.  A July 1943 
treatment record shows that the veteran had an impacted 
molar, R-3, which existed prior to induction.  He underwent 
extraction of this tooth at that time.  He received 
postoperative treatment from August 1 through August 7, 1943.  
Thereafter, he underwent extraction for a deciduous R-3 tooth 
on August 18, 1943.  It appears that a crown was prepared for 
R-4 on August 30, 1943 and that bridge impressions for L-1 
and L-2 were taken on September 4, 1943.  Thereafter, on 
September 1943, a bridge was inserted for L-1 and R-3.  

The veteran's April 1946 separation examination report notes 
that the veteran's third molars on the right and left side 
(R8, R16, L8, L16) were missing.  The report also shows that 
teeth numbers R3 and L1 were missing and that there were 
fixed bridges in place at R-3 and R-4 in the right upper 
portion of the veteran's mouth and at L-1 and L-2 in the left 
upper portion of the veteran's mouth.

In April 1951, the veteran filed a claim for VA outpatient 
dental treatment to repair two permanent bridges that were 
installed during his active service.  By rating action dated 
in May 1951, the Denver, Colorado, RO held that the veteran 
did not have a dental condition which was incurred in or 
aggravated by his military service.

The veteran's present claim for service connection for 
residuals of a dental injury was received by the RO in 
October 1999.  He claimed that he received treatment at a 
military hospital at Camp Stewart, Georgia.  In a subsequent 
statement received in November 1999, he claimed that he had 
lost his front teeth during service in late 1943 or 1944 when 
he was stuck in the mouth by the breach of a 40 mm weapon 
while cleaning the weapon.  He asserted that this incident 
resulted in broken teeth, dangling nerves, and bleeding gums.  
He reported that he was treated with a bridge which became 
infected and had to be replaced by another bridge.  Following 
service, he underwent a lot of dental work.  

The veteran's wife reported in a November 1999 statement that 
she had been married to the veteran since 1949 and had known 
him for two years prior to their marriage.  While they were 
dating, the veteran told her about the bridge in his mouth 
and that it had happened while he was in the Army.  She 
reported that he had experienced problems with his teeth and 
had undergone dental work since that time.  

During the veteran's personal hearing before the RO hearing 
officer in September 2000, he again asserted that he was 
struck in the mouth by a 40 mm gun.  He testified that two of 
his teeth were knocked out.  He identified these teeth as the 
upper middle two teeth.  He initially testified that he was 
taken to a base hospital where a dentist came and pulled the 
injured teeth.  Later, he testified that the teeth were 
completely knocked out at the time of the injury with nerves 
hanging down.  Arrangements were made to have a bridge 
inserted to replace the missing teeth.  He reported that he 
then developed an abscess in the area of the injury and 
received treatment for this abscess at a hospital.  According 
to the veteran, this treatment consisted of cutting and 
removing a portion of the roof of his mouth.  The veteran 
indicated at the hearing that he was seeking dental treatment 
through the VA.  

Post service VA outpatient treatment records dated from March 
2000 to September 2001 show that the veteran sought treatment 
for his dental condition.  He was informed that he was not 
eligible for VA outpatient treatment and was advised to seek 
treatment from a private physician.  

In October 2001, the RO received private dental treatment 
records from Dr. Donald C. Stair dated from November 1978 to 
December 1997.  In 1992, he sought treatment for a loose 
bridge that he had superglued.  This bridge was over teeth 
numbers 5 and 6.  The old bridge was removed, caries were 
removed and filled and a new "plastic" bridge was 
fabricated.  Subsequent treatment records show treatment for 
caries in various teeth.  In November 1992 the veteran had 
his teeth cleaned.  Localized heavy calcification was noted 
in the pocket areas of the veteran's mouth.  He had localized 
inflammation and redness with light moderate bleeding.  The 
veteran was advised that "cleanings wouldn't be bad if he 
came in every 6 [months] instead of every 23 [years]."  In 
1997, dental implants were discussed with the veteran; 
however, the veteran changed his mind and was not interested 
in implants.  

On his substantive appeal, received in March 2002, the 
veteran reported that he only had one chipped tooth when he 
entered the Army.  He felt that his dental problem began when 
he had a tooth removed in service.  He reported that after 
this tooth was removed, an infection developed necessitating 
the removal of a second tooth and a portion of the roof of 
his mouth.  He was subsequently hit in the mouth with the 
breach of a 40 mm gun which broke his bridge causing further 
complications.  

At his December 2002 hearing before the undersigned Member of 
the Board, the veteran's representative indicated that the 
veteran was seeking service connection for dental trauma 
affecting his missing front upper teeth.  The veteran 
testified that he did not have any dental conditions prior to 
his entry into active service.  On the contrary, he reported 
that he "didn't even have a filling" before his military 
service and that no problems with his teeth were found during 
his entrance dental examination.  When asked about the 
discrepancy between his testimony and the entrance dental 
examination report which reflected that several teeth were 
missing and that tooth number R-3 was carious, the veteran 
replied that the records were not accurate.  He stated that 
while the service medical records show that several of his 
molars were missing, these teeth were present during service 
and pulled several years after service by Dr. Stair.  With 
respect to his alleged in-service dental trauma, the veteran 
reported that he chipped a tooth while on active duty.  This 
affected his nerve and he was seen by a dentist who pulled 
the tooth and replaced it with a denture.  Thereafter, two 
additional teeth were pulled and a bridge was installed.  
After the bridge was installed, he was transferred to another 
Fort where he was injured by a gun which knocked the bridge 
loose.  Sometime after separation from active duty, he had 
the bridge replaced.    

Following the veteran's hearing before the Board, the 
veteran's wife submitted a December 2002 statement indicating 
that the veteran wanted another bridge rather than a plate.  
Attached to this statement were additional private dental 
records from Oregon Dental Care dated from November 1998 to 
August 2001.  In June 2001, the veteran broke off the lingual 
part of teeth numbers 3 and 4, when eating shrimp.  Tooth 
number three needed root canal therapy; however, the veteran 
absolutely refused to have this treatment.  While the veteran 
was informed that tooth number 3 may hurt because of exposure 
of the nerve, he just wanted his tooth built up and crowns 
installed.  Thereafter, the veteran had crowns placed over 
teeth numbers 3 and 4.  It was noted that the veteran need a 
bridge or a partial plate to distribute his bite force.  


Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149, certain dental conditions, including periodontal 
disease, treatable carious teeth, and replaceable missing 
teeth (i.e. with a bridge or denture), are not considered 
disabling, and may be service connected solely for the 
purpose of determining entitlement to VA dental examination 
or outpatient dental treatment under the provisions of 38 
C.F.R. §§ 17.120 or 17.123.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.

For purposes of entitlement to VA outpatient dental 
treatment, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 
(2002).  Specifically, a veteran will be eligible for Class I 
VA outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2002).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997).  In essence, the 
significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161. 


Analysis:  In this case, the veteran is seeking entitlement 
to service connection for a dental condition claimed to be 
due to dental trauma.  Having reviewed the complete record, 
the Board finds that there is no basis for granting service 
connection for the veteran's missing teeth on the grounds 
that the teeth were lost as a result of dental trauma.

As set forth below, the evidence does not show that the 
veteran sustained in-service dental trauma resulting in his 
present dental problems.  Despite the veteran's contentions 
at his recent hearing before the Board that he had no dental 
problems at the time of his entry into active duty, he 
acknowledged on his substantive appeal that he had a chipped 
tooth when entered the service.  His service entrance 
examination contradicts his present contentions as the report 
of this examination notes several missing teeth including 
tooth L-1 as well as a restorable carious tooth R-3.  
Subsequent service medical continue to show that tooth number 
1 on the left was missing and there is no record of this 
tooth having been lost or extracted during service.  With 
respect to tooth number 3 on the right, the caries in this 
tooth progressed to the point that the tooth became 
nonrestorable.  While the veteran was noted to have had an 
impacted tooth number 3 in addition to a deciduous tooth 
number 3, the dentist that treated the veteran during active 
duty opined that this condition existed prior to service.  

The Board acknowledges the veteran's contention that his 
entrance examination was not accurate.  In support of this 
contention, the veteran asserts that his entrance examination 
is inaccurate as it shows that he was missing teeth numbers 8 
and 16 on both sides.  He contends that these teeth were not 
removed until after his separation from active duty.  
However, the entrance examination is consistent with the 
subsequent treatment records.  Similarly, his examination in 
1946 in conjunction with his separation from active duty also 
shows that his teeth numbers 8 and 16 were missing from both 
sides.  These examinations were conducted several years apart 
by different physicians.  Thus, the Board places greater 
weight on the contemporaneous medical records during service, 
rather than the veteran's post service contentions.

The record does not contain evidence of additional missing 
teeth as a result of dental trauma during service or at the 
time of service separation.  Rather, the extractions of the 
deciduous R-3 and the permanent R-3 were due to a condition 
that the treating dentist noted existed prior to service.  In 
finding that the evidence does not support the veteran's 
contentions that he sustained dental trauma during active 
service, the Board notes that the veteran has given 
conflicting information regarding the timing of the alleged 
trauma.  On his March 2002 substantive appeal and during his 
December 2002 hearing, the veteran asserted that he had a 
bridge installed before he was hit in the mouth by the breech 
of a 40 mm gun.  At other times, including his October 1999 
statement and September 2000 RO hearing, he stated that being 
hit in his mouth caused him to loose teeth necessitating the 
bridge.  

In light of the conflicting testimony presented by the 
veteran and the lack of corroboration in the service dental 
records, the Board finds that the preponderance of the 
evidence establishes that the veteran does not have a dental 
condition due to in-service dental trauma.  VA's General 
Counsel has held that dental treatment of teeth, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Therefore, even though the veteran underwent what appears to 
have been fairly extensive dental work during service, 
including the extraction of teeth and the insertion of dental 
bridges, the record does not support a finding of service 
connection for a dental condition due to dental trauma.

To reiterate, a veteran may also be eligible for outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  See 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  As discussed above, the evidence does not 
show that he had an adjudicated service-connected compensable 
dental condition, nor does he allege that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  Therefore, there is no basis for outpatient dental 
treatment on the basis of a service-connected dental 
disorder.

Next, the Board has considered whether the veteran has a 
dental condition that may be service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.381 (2002).  To that end, a 
veteran may be entitled to service connection for the purpose 
of receiving VA outpatient dental treatment if he or she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161.

In the present case, the veteran fails to meet the criteria 
required for Class I eligibility.  There is no evidence of 
record establishing that his missing teeth are irreplaceable, 
that he sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  Further, there is no 
medical evidence of record showing that the veteran has a 
loss in whole or in part of a bone structure in the mouth due 
to in-service trauma or that he is unable to wear a suitable 
prosthesis.  38 C.F.R. § 4.150, DC 9913.  Therefore, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to Class I VA outpatient treatment for 
the veteran's claimed missing teeth.

With respect to the question of whether he may be entitled to 
Class II VA outpatient treatment for the one-time correction 
of the service-connected noncompensable condition, the Board 
notes that the veteran did not file his claim within one year 
of his separation from service.  In fact, the record shows 
that he did not file the present claim until 1999, over 50 
years after his discharge from service.  Thus, the Board 
finds that he is ineligible to receive Class II dental 
treatment for any of his claimed missing teeth.  See 38 
C.F.R. § 17.161(b).

Because the veteran has asserted that his missing teeth were 
lost as a result of in-service trauma, the Board has 
considered whether the veteran is eligible for Class II(a) VA 
treatment for a dental condition on that basis.  As noted 
above, the Board finds that the preponderance of the evidence 
establishes that the veteran does not have a dental condition 
due to in-service dental trauma.  Thus, there is no basis for 
granting entitlement to Class II(a) VA outpatient treatment 
for a dental condition.  Furthermore, the record reflects 
that the veteran was not detained or interned as a prisoner 
of war; thus, he is not entitled to receive Class II(b) VA 
outpatient dental treatment for any of his teeth on that 
basis.  See 38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.


ORDER

Service connection for a dental condition claimed to be due 
to dental trauma is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

